ACCEPTED
                                                                                                         01-15-00163-CV
                                                                                              FIRST COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                    7/1/2015 10:42:00 AM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK
                                         THE VENZKE LAW FIRJVI
                                            POST OFFICE Box 6674S5
                                           HOUSTON, TEXAS 77266
                                                  (713)522-1190
                                             FACSIMILE (713) 559-0333                FILED IN
                                                                            1st COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
John P. Venzke*                                                             7/1/2015   10:42:00
                                                                             Taraera JL. VenzkeAM
jvenzke@comcast.net                                                         CHRISTOPHER
                                                                              tvenzke@comcast.netA. PRINE
                                                                                      Clerk
*Board Certified Civil Trial Law
Texas Board of Legal Specialization


             REQUEST FOR SUPPLEMENTAL REPORTER'S RECORD PURSUANT TO
                  RULE 34.6(d) TEXAS RULES OF APPELLATE PROCEDURE
                                                    July 1,2015

By email and facsimile transmission and regular mail

Ms. Mindy Hall
Court Reporter. 268th Judicial District Court
301 Jackson Street
Richmond, Texas 77469

           Re;        Cause No. 13-DCV-211293, Xiangxiang Tang et al vs. Yvonne Tran, et al,
                      in the 268th District Court of Fort Bend County, Texas

                      No. 01-15-00163-CV; Xiangxiang Tang v. Klaus Wiegand; In the First Court of
                      Appeals for the First District, at Houston, Texas

Dear Ms. Hall:

       This letter is sent to you pursuant to Rule 34.6(d) of the Texas Rules of Appellate
Procedure which provides in part that any party may, by letter, "...direct the official court reporter
to prepare, certify, and file in the appellate court a supplemental reporter's record containing the
omitted items" from the previously filed reporter's record.

       We originally wanted Plaintiffs Exhibit 77, which contained the attorneys' fees invoices
designated by Plaintiffs, included in the reporter's record. You have explained that this Exhibit
was not offered into evidence and was therefore not admitted into evidence.

        We request that you supplement the reporter's record with the trial exhibit list, or any other
document, including but not limited to any Court hearing, you maintained that would reflect that
Exhibit 77 was neither offered not admitted into evidence. We also request that you supplement
the record to fully identify Exhibit 77 as the attorneys' fees invoices designated as an exhibit by
Plaintiffs.

                                                         1
       Should there be a charge for this supplemental reporter's record of If you have any
questions, please do not hesitate to contact me.

       Thank you for your anticipated cooperation.


                                                              Sincerely



                                                              Mm P. Venzke

Cc:   Mr. John Wesley Wauson
      Clerk, First Court of Appeals